Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				           DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 32-47, drawn to a binder ink mixture and a method of making thereof, classified in C08G77/045.
II. Claims 48-51, drawn to a method of 3D printing, classified in B29C64/35.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as printing on a paper as evidenced by abstract and claims of Vanmaele et al. (US 2004/0163570 A1).
Thus, search, examination and formulation of office actions for all Groups would be a serious burden on the examiner.  Also, note that further search, examination, formulation of the office actions and response to applicants’ argument with a possible amendment during the prosecution would be a serious burden on the examiner.  
During a telephone conversation with Mr. David Goren on November 4, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 32-47.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 48-51 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim is indefinite/incomplete absent a definition to “m” and “n” for the recited formula.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Note that the instantly recited “for 3D printing of ceramic parts in a binder jet process” of claims 32 and 43 would be an intended use which would have no probative value.  In other words, a composition comprising a molecular space filler and a free radical initiator would meet claim 32.

	Claims 32, 33, 38, 40, 43, 44, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanmaele et al. (US 2004/0163570 A1).
	Vanmaele et al. teach a radiation curable ink composition comprising at least one initiator and polyhedral oligomeric silsesquioxane (POSS) in abstract and claims.  Claims 13 and 14 teach additional monomers meeting claims 38 and 46.
	Thus, the instant invention lacks novelty.

Claims 32, 35, 38, 40, 43, 44, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/102675 A3 (Nov. 3, 2005).
WO teaches a polymerizable ink composition comprising at least a solvent, a thermal initiator or photoinitiator, vinylic monomers, monomethacrylated polydimethylsiloxane and PDMS-MA in pages 24-25 (see pages 4-11).  The PDMS-MA would meet the recited molecular space filler.
Thus, the instant invention lacks novelty.

Claims 32, 33, 38, 40, 43, 44, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over CA 02607115 (Oct. 19, 2007).
CA teaches an ink composition comprising a carrier, a colorant and a hydrophobically or hydrophilically-functionalized polyhedral oligomeric silsesquioxane (POSS) in [0023e] and ]0079-0081].  The POSS would meet the recited molecular space filler.
The instant invention further recites a free radical initiator and monomer (claims 38 and 46) over CA.
CA teaches employing other additives such as initiators and curable monomers in [0042].  There would be very limited initiators in the art such as a thermal initiator and photoinitiator and thus claims 40 and 45 would have been obvious to one skilled in the art.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize a free radical initiator and monomer in the ink compositions of CA since CA teaches employing initiators and curable monomers absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over CA 02607115 (Oct. 19, 2007) as applied to claims 32, 33, 38, 40, 43, 44, 45 and 46 above, and further in view of Breton et al. (US 2007/0119340 A1).
The instant claims further recite nanoparticles such as silica over CA.
CA teaches phase change inks in [0001] and further teaches employing other additives such as inorganic filler particles in [0023i].
Breton et al. teach an ink carrier comprising silica nanoparticles for phase change inks in abstract.  Breton et al. further teach that the silica nanoparticles would act as an ink stabilizer in [0017].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the silica nanoparticles taught by Breton et al. in the ink compositions of CA since both CA and Breton et al. teach phase change inks and since Breton et al. teach that the silica nanoparticles would act as an ink stabilizer absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 39 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/102675 A3 as applied to claims 32, 35, 38, 40, 43, 44, 45 and 46 above, and further in view of JP 2015021023 A (Feb. 2, 2015).
The instant claims 39 and 47 further recite N,N-diethylacrylamide (DEAA) over DMA (N,N-dimethylacrylamide) taught by WO.
The DEAA would be a homologue of the DMA.
JP teaches an ink and teaches and equates the DEAA and DMA as hydrophilic monomers in an upper portion of page 8.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known hydrophilic monomer such as DEAA taught by JP in CA since CA teaches DMA and since JP teaches and equates the DEAA and DMA as hydrophilic monomers in ink compositions of CA since CA teaches employing curable monomers and since the DEAA would be a homologue of the DMA which would be expected to yield similar properties absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762